Citation Nr: 1619448	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript is associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran had a preexisting left shoulder disability that was noted on examination at entrance into service, did not increase in severity in service beyond the natural progression, and was not otherwise aggravated by service.


CONCLUSION OF LAW

The Veteran's preexisting left shoulder disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a February 2011 letter, prior to the initial adjudication of the claim, VA satisfied this duty. 

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, VA treatment records, and identified private treatment records. 

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the shoulder issue, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence establishing that the Veteran's shoulder disability was incurred or aggravated during service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded a VA examination in January 2014 for his left shoulder disability.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

II. Service Connection

The Veteran contends that he has a left shoulder disability that preexisted service and was permanently aggravated by his military service, specifically during basic training prior to his discharge.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110  (wartime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Analysis 

The Veteran's November 1966 enlistment examination documents a history of left shoulder dislocations.  A September 1966 pre-induction examination notes that the Veteran reported a left shoulder dislocation in September 1964, with four subsequent episodes of dislocation.  The Veteran underwent corrective surgery in August 1965, resulting in intermittent stiffness and pain.  Service treatment records document complaints of left shoulder pain.  A December 1966 diagnostic test revealed a metallic screw through the coracoid process of the scapula and a staple like fixation device through the greater tuberosity area of the humerus.  Bony alignment was good through the shoulder.  There was no evidence of a recent fracture.

The Veteran was ultimately discharged in December 1966 after it was recommended by reason of Erroneous Enlistment due to his post-operative left shoulder repair.  The Medical Board determined that the left shoulder condition existed prior to service and was not aggravated by service.  

At the Veteran's February 2016 Travel Board hearing, he reported that his preexisting left shoulder injury was aggravated by basic training, specifically push-ups, pull-ups, and chin-ups.  He reported that his Commanding Officer ordered him to sick call, where he had a reduced range of motion of the left shoulder.  The Veteran stated that he saw an orthopedic surgeon for approximately six months after separation from service and was denied a job a Ford Motor Company as a result of his left shoulder condition in 1968.  The Veteran alleged that his left shoulder condition was permanently worsened due to his military service and he has suffered from pain and reduced range of motion since separation.

At the Veteran's January 2014 VA examination, the examiner noted that the Veteran underwent left shoulder replacement surgery in 2010.  The Veteran had reported that he saw an orthopedic surgeon immediately after discharge from service and had continued problems but did not seek treatment again until 2010 when the pain became severe.  The Veteran then underwent surgery.  

The January 2014 VA examiner ultimately concluded that the Veteran's left shoulder condition existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner detailed the Veteran's service treatment records and noted that he was discharged as a result of his preexisting left shoulder condition.  The examiner noted that the next time he was seen for left shoulder pain was approximately forty years later, when imaging showed severe degenerative arthritis and evidence of the pre-service surgical procedure.  The examiner explained his ultimate conclusion that the preexisting left shoulder condition was not aggravated by service:  "the [V]eteran did not have evidence of shoulder trauma or injury while in the service, served a brief period before he was discharged, and had no note of recurrent surgery in the year after the military service or of continued shoulder problems for the following 40 years.  His current shoulder disability of degenerative arthritis is consistent with microtrauma due to many years of use accelerated by the trauma/shoulder surgery he had as a young man prior to service.  Unfortunately, I am unable to find any evidence of aggravation due to his time in the military."

There are multiple private treatment records in the file, to include a June 1990 treatment note for pain of the low back and legs.  The examiner noted the Veteran's history of left shoulder surgery in 1965 and stated that his left shoulder "apparently has done well."  A February 2009 private record documents left shoulder pain and a diagnosis of moderate to prominent arthritic changes.  The Veteran has not submitted any medical records for his reported orthopedic treatment immediately after service.

Having reviewed the record, the Board has determined that service connection is not warranted.  As indicated, the Veteran had a documented history of trauma and treatment of the left shoulder prior to service, to include surgery.  The Board finds that even though the Veteran was found to be qualified for enlistment, the existence of a left shoulder disability was "noted" upon enlistment examination, and therefore, the presumption of soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1137. 
In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there was any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271   (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  As previously noted, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt, supra.  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

The Board finds that the evidence is insufficient to show that the Veteran's left shoulder disability underwent an increase in disability during service.  Service treatment records do document treatment for a left shoulder condition, ultimately leading to the Veteran's discharge.  However, the Board finds that when considering the medical and lay evidence of record, any increase in left shoulder symptoms during the Veteran's military service were temporary or intermittent flare-ups.  In short, the Veteran's symptoms may have worsened periodically while in service, however, there is no indication that the Veteran's preexisting left shoulder disability was permanently worsened beyond the natural progression of the disease.

The Board notes that the Veteran has submitted no competent evidence showing that his left shoulder disability worsened during service.  He has been afforded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).   Rather, a June 1990 private treatment record notes that the left shoulder is doing well.  This is in contrast to the Veteran's contentions that his left shoulder bothered him continually since service.  Furthermore, the January 2014 VA examiner reviewed the Veteran's service treatment records and post-service history and treatment and specifically found no aggravation, providing adequate reasons for the conclusion which are supported by the record.

Indeed, there is no competent evidence of record showing that the Veteran's pre-existing left shoulder disability was aggravated by service and that the increase in symptoms during service were not merely temporary or intermittent flare-ups.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past to include left shoulder pain, has presented no probative clinical evidence of an increase in severity of his preexisting left shoulder disability during service.  The Board finds that the Veteran as a lay person is not competent to make such a finding.  That is, he is not competent to opine on matters such as an increase in severity of his preexisting left shoulder disability during service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has medical training, the Board must find that his assertion with regard to an increase in severity of his preexisting left shoulder disability during service is of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of aggravation.

Therefore, in light of the competent and probative evidence of record, in particular the VA medical opinion which was provided a skilled and neutral medical professional, the Board finds that there was not an increase in severity of the Veteran's preexisting left shoulder disability in service; therefore the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; Paulson v. Brown, 7 Vet.App. 466 (1995).

In summary, the competent and probative evidence of record does not show that the Veteran's preexisting left shoulder disability was permanently aggravated by active service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder condition is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


